DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 17, 18, and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lee et al. (US 2018/0339478).
	Lee et al. teach a method of forming a hybrid part, the method comprising: 
providing a base structure comprising a plurality of sheets of base material, and a base formed by a non-additive method, the sheets of base material being arranged in a stack and laminated together to form the base structure (paragraphs 0012 and 0013, Figure 1); and 
disposing a plurality of layers of additive manufacturing material, layer by layer, onto the base structure (abstract, Figures 2 and 11).
With respect to claim 17, it is implicit from Lee et al. that the plurality of sheets of base material includes a first sheet formed of a first material and a second sheet formed of a second material, the first and second materials being dissimilar from one another (paragraphs 0037 and 0043, Figure 11).
With respect to claim 18, Lee et al. teach defining a cavity within the base structure (Figures 1 and 2).
With respect to claims 21-22, Lee et al. teach a base structure including a first base section adjoining a second base section, the first base section having a first height, and the second base section having a second thickness height than the first height (paragraph 0043; Figure 3).
With respect to claim 23, it is implicit from Lee et al. that the wherein the first base section includes a first number of the sheets of base material and the second base section includes a second number of the sheets of base material greater than the first number of the sheets of base material.
With respect to claims 24-26, Lee et al. teach 10, wherein disposing the plurality of layers of additive manufacturing material forms a bar projecting from a surface of the base structure, at an acute angle from the surface of the base structure (Figure 2).
Allowable Subject Matter
Claims 28 and 29 are allowed.
Claims 11-16, 19-20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745